


109 HR 5928 IH: 21st Century High-Performing Public

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5928
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Chandler (for
			 himself, Mr. George Miller of
			 California, Ms. Woolsey,
			 Ms. McCollum of Minnesota,
			 Mr. Conyers,
			 Mr. Holt, Mr. Hinojosa, Mr.
			 Gonzalez, Mr. Case,
			 Mr. Owens,
			 Mr. Holden,
			 Mr. Davis of Illinois,
			 Mrs. Tauscher,
			 Mr. Moore of Kansas,
			 Mr. Stark,
			 Mr. Costa, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To direct the Secretary of Education to make grants and
		  low-interest loans to local educational agencies for the construction,
		  modernization, or repair of public kindergarten, elementary, and secondary
		  educational facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century High-Performing Public
			 School Facilities Act of 2006.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Sec. 4. Definitions.
				Title I—21st Century High-Performing Public School
				Facilities
				Subtitle A—Grants for construction, modernization, or repair
				of school facilities
				Sec. 101. Grants.
				Sec. 102. Allocation of funds.
				Sec. 103. Priority; criteria for awarding grants.
				Sec. 104. Authorized matching requirement.
				Sec. 105. Allowable uses of funds.
				Sec. 106. Application for grant.
				Subtitle B—Low-interest loans for construction, modernization,
				or repair of school facilities 
				Sec. 111. Low-interest loans.
				Sec. 112. Revolving fund.
				Subtitle C—General provisions
				Sec. 121. Impermissible uses of funds.
				Sec. 122. Supplement, not supplant.
				Sec. 123. Maintenance of effort.
				Sec. 124. Special rule.
				Sec. 125. Fair wages.
				Sec. 126. Reporting.
				Sec. 127. Authorization of appropriations.
				Title II—Educational Technology Funding
				Sec. 201. Educational technology funding.
			
		3.FindingsThe Congress finds the following:
			(1)The average public
			 school building was built in the early 1960’s.
			(2)Of
			 the Nation’s public school buildings, at least one-third need extensive repair
			 or replacement and two-thirds have troublesome environmental conditions such as
			 the presence of asbestos or lead in water and paint.
			(3)In its 2005 report
			 card on the Nation’s physical infrastructure, the American Society of Civil
			 Engineers gave our schools a D.
			(4)The Nation’s
			 public schools need hundreds of billions of dollars in construction,
			 modernization, and repair to bring them up to modern structural, educational
			 (including educational technology and educational technology infrastructure),
			 and health standards.
			(5)Improving the
			 quality of public elementary and secondary school facilities to make them safe,
			 healthy, high-performing, and up-to-date technologically will help students
			 improve their academic performance and will improve teacher retention.
			(6)Improving the
			 quality of public elementary and secondary school facilities is a matter of
			 national importance, and the Federal government must do more to help States and
			 school districts fulfill their responsibilities in this area.
			4.DefinitionsIn this Act:
			(1)The term
			 Bureau-funded school has the meaning given to such term in section
			 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).
			(2)The term
			 charter school has the meaning given such term in section 5210 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7221i).
			(3)The term
			 local educational agency—
				(A)has the meaning
			 given to that term in section 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801); and
				(B)includes any public charter school that
			 constitutes a local educational agency under State law.
				(4)The term outlying area—
				(A)means the United
			 States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
			 Northern Mariana Islands; and
				(B)includes the
			 freely associated states of the Republic of the Marshall Islands, the Federated
			 States of Micronesia, and the Republic of Palau.
				(5)The term
			 Secretary means the Secretary of Education.
			(6)The term
			 State means each of the 50 States, the District of Columbia, and
			 the Commonwealth of Puerto Rico.
			I21st
			 Century High-Performing Public School Facilities
			AGrants for
			 construction, modernization, or repair of school facilities
				101.GrantsEach fiscal year, the Secretary of Education
			 shall make grants to local educational agencies in each State for the purpose
			 of constructing, modernizing, or repairing public kindergarten, elementary, and
			 secondary educational facilities that are safe, healthy, high-performing, and
			 up-to-date technologically.
				102.Allocation of
			 funds
					(a)ReservationFrom
			 the amount appropriated to carry out this subtitle for each fiscal year
			 pursuant to section 127, the Secretary shall reserve 1 percent of such amount,
			 consistent with the purpose described in section 101—
						(1)to provide
			 assistance to the outlying areas; and
						(2)for payments to the Secretary of the
			 Interior to provide assistance to Bureau-funded schools.
						(b)Allocation of
			 grants
						(1)State-by-State
			 allocationFrom the amount appropriated to carry out this
			 subtitle for each fiscal year pursuant to section 127, and not reserved under
			 subsection (a), the Secretary shall reserve for grants to local educational
			 agencies in each State an aggregate amount in proportion to the aggregate
			 amount received by all local educational agencies in the State involved under
			 part A of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total amount
			 received by all local educational agencies in every State under such part for
			 such fiscal year.
						(2)Within-State
			 AllocationFrom the amount
			 reserved for grants to local educational agencies in a State under paragraph
			 (1), the Secretary shall reserve for grants to local educational agencies in
			 the State that are receiving assistance under section 1124A of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6334) an aggregate amount that
			 is at least in proportion to the aggregate amount received by such local
			 educational agencies under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year
			 relative to the total amount received by all local educational agencies in the
			 State under such part for such fiscal year.
						103.Priority;
			 criteria for awarding grants
					(a)PriorityIn
			 awarding grants to local educational agencies under this subtitle, the
			 Secretary shall give priority to local educational agencies with
			 greater—
						(1)(A)numbers of children
			 counted under section 1124(c) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)); or
							(B)percentages of children served who are
			 counted under section 1124(c) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)); and
							(2)need for school
			 construction, modernization, or repair, as demonstrated by the condition of the
			 public school facilities.
						(b)CriteriaIn awarding grants to local educational
			 agencies under this subtitle, the Secretary shall also consider the following
			 criteria:
						(1)The fiscal
			 capacity of a local educational agency to meet its needs for construction,
			 modernization, and repair of public school facilities without assistance under
			 this subtitle, including the ability of the local educational agency to raise
			 funds through the use of local bonding capacity and otherwise.
						(2)In the case of a
			 local educational agency that proposes to fund a construction, modernization,
			 or repair project for one or more public charter schools, the extent to which
			 the schools have access to funding for the project through the financing
			 methods available to other public schools or local educational agencies in the
			 State.
						(3)The likelihood
			 that the local educational agency will maintain, in good condition, any
			 facility whose construction, modernization, or repair is assisted under this
			 subtitle.
						(4)The local
			 educational agency’s plan to obtain private business contributions described in
			 section 1397E(d)(2)(B) of the Internal Revenue Code of 1986 (26 U.S.C.
			 1397E(d)(2)(B)), except that an otherwise qualified local educational agency
			 shall not be denied a grant as a result of its inability to obtain such
			 contributions despite its good faith efforts.
						104.Authorized
			 matching requirement
					(a)In
			 generalThe Secretary shall require a local educational agency to
			 contribute matching funds toward the costs of the program to be carried out
			 with a grant received by the agency under this subtitle.
					(b)Match
			 amountThe Secretary shall establish the amount of matching funds
			 to be provided by a local educational agency under this section by using a
			 sliding scale that takes into account the relative poverty of the population
			 served by the local educational agency.
					(c)Determination of
			 amount contributedThe Secretary shall allow a local educational
			 agency to satisfy the requirement of this section through in-kind
			 contributions.
					105.Allowable uses
			 of fundsA local educational
			 agency receiving a grant under this subtitle may use the grant for the
			 following:
					(1)Repair or
			 modernization of public school facilities to ensure the health and safety of
			 students and staff, including—
						(A)repairing,
			 replacing, or installing roofs, electrical wiring, plumbing systems, sewage
			 systems, windows, or doors;
						(B)repairing,
			 replacing, or installing heating, ventilation, or air conditioning systems
			 (including insulation); and
						(c)bringing public
			 schools into compliance with fire and safety codes.
						(2)Modifications
			 necessary to make public school facilities accessible to comply with the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section
			 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such
			 modifications shall not be the primary use of the grant.
					(3)Asbestos abatement
			 or removal from public school facilities.
					(4)Implementation of
			 measures designed to reduce or eliminate human exposure to lead-based paint
			 hazards though methods including interim controls, abatement, or a combination
			 of each.
					(5)Upgrading or installation of educational
			 technology and educational technology infrastructure to ensure that students
			 have access to up-to-date educational technology.
					(6)Upgrading school
			 facilities to make them energy-efficient.
					(7)Construction of
			 new school facilities that ensure the health and safety of students and staff,
			 are energy-efficient, and include up-to-date educational technology and
			 educational technology infrastructure, including where such construction is
			 economically or otherwise more feasible than large scale modernization or
			 repair of existing facilities.
					106.Application for
			 grant
					(a)Applications
			 requiredA local educational agency desiring to receive a grant
			 under this subtitle shall submit an application to the Secretary as such time,
			 in such manner, and containing such information as the Secretary may reasonably
			 require.
					(b)Application
			 contentsEach application described in subsection (a) shall
			 contain—
						(1)an assurance that
			 the application was developed in consultation with parents and classroom
			 teachers;
						(2)a description of
			 the overall condition of the local educational agency’s school facilities,
			 including health and safety problems;
						(3)a description of
			 the capacity of the local educational agency’s schools to house current and
			 projected enrollments;
						(4)a description of
			 the extent to which the local educational agency’s schools offer the physical
			 infrastructure, including for educational technology, needed to provide all
			 students a high-quality education;
						(5)a description of
			 the improvements to be supported with funds provided under this
			 subtitle;
						(6)a cost estimate of
			 the proposed improvements;
						(7)an identification
			 of other resources that are available to carry out the activities for which
			 funds are requested under this subtitle; and
						(8)such other
			 information and assurances as the Secretary may reasonably require.
						BLow-interest loans
			 for construction, modernization, or repair of school facilities 
				111.Low-interest
			 loans
					(a)Authority and
			 conditions for loansEach
			 fiscal year, the Secretary shall make low-interest loans to local educational
			 agencies for the construction, modernization, or repair of public kindergarten,
			 elementary, and secondary educational facilities that are safe, healthy,
			 high-performing, and up-to-date technologically.
					(b)Priority;
			 Criteria for approving loans
						(1)PriorityIn making loans under this subtitle, the
			 Secretary shall give priority to local educational agencies described in
			 section 103(a).
						(2)CriteriaIn
			 making loans under this subtitle, the Secretary shall also consider the
			 criteria specified in section 103(b).
						(c)Allowable uses
			 of fundsA local educational
			 agency receiving a loan under this subtitle may use the loan for any of the
			 activities described in section 105.
					(d)Amount and
			 conditions of loansIn making loans under this subtitle, the
			 Secretary shall ensure that—
						(1)the amount of a
			 loan does not exceed the total construction, modernization, or repair costs
			 involved, as determined by the Secretary; and
						(2)the loan is
			 secured in such manner and must be repaid within such period, not exceeding 30
			 years, as may be determined by the Secretary.
						112.Revolving
			 fund
					(a)EstablishmentThere
			 is established in the Treasury a revolving fund to be known as the School
			 Construction, Modernization, and Repair Revolving Fund (in this section
			 referred to as the revolving fund).
					(b)Contents of
			 fundThe revolving fund shall consist of—
						(1)any amounts
			 derived from the loan program carried out under this subtitle; and
						(2)any amounts
			 appropriated to carry out this subtitle pursuant to section 127.
						(c)AvailabilityThe
			 revolving fund shall be available to the Secretary, in amounts specified in
			 appropriations Acts and without fiscal year limitation, to carry out this
			 subtitle.
					CGeneral
			 provisions
				121.Impermissible
			 uses of fundsNo funds
			 received under this title may be used for—
					(1)payment of
			 maintenance costs; or
					(2)stadiums or other
			 facilities primarily used for athletic contests or exhibitions or other events
			 for which admission is charged to the general public.
					122.Supplement, not
			 supplantA local educational
			 agency receiving a grant under subtitle A or a loan under subtitle B shall use
			 such Federal funds only to supplement and not supplant the amount of funds that
			 would, in the absence of such Federal funds, be available for construction,
			 modernization, and repair of public kindergarten, elementary, and secondary
			 educational facilities.
				123.Maintenance of
			 effortA local educational
			 agency may receive a grant under subtitle A or a loan under subtitle B for any
			 fiscal year only if the Secretary finds that either the combined fiscal effort
			 per student or the aggregate expenditures of the agency and the State involved
			 with respect to the provision of free public education by the agency for the
			 preceding fiscal year was not less than 90 percent of the combined fiscal
			 effort or aggregate expenditures for the second preceding fiscal year.
				124.Special
			 ruleEach local educational
			 agency receiving a grant under subtitle A or a loan under subtitle B shall
			 ensure that, if the agency carries out construction, modernization, or repair
			 through a contract, the process for any such contract ensures the maximum
			 number of qualified bidders, including small, minority, and women-owned
			 businesses, through full and open competition.
				125.Application of
			 GEPAThe grant program under
			 subtitle A and the loan program under subtitle B are applicable programs (as
			 that term is defined in section 400 of the General Education Provisions Act (20
			 U.S.C. 1221)) subject to section 439 of such Act (20 U.S.C. 1232b).
				126.Reporting
					(a)Reports by local
			 educational agenciesNot
			 later than December 31 of each fiscal year, each local educational agency
			 receiving a grant under subtitle A or a loan under subtitle B shall submit to
			 the Secretary a report on the agency’s use of such grant or loan funds.
					(b)Reports by
			 SecretaryNot later than
			 December 31 of each fiscal year, the Secretary shall submit to the Committee on
			 Education and the Workforce of the House of Representatives and the Committee
			 on Health, Education, Labor, and Pensions of the Senate a report on grants and
			 loans made under this title, including the Secretary’s efforts pursuant to
			 sections 103(a) and 111(b)(1), the types of construction, modernization, and
			 repair funded, and the number of students impacted, including the number of
			 students counted under section 1124(c) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6333(c)).
					127.Authorization of
			 appropriations
					(a)In
			 generalTo carry out
			 subtitles A, B, and C of this title, there are authorized to be appropriated
			 $6,400,000,000 for fiscal year 2007 and such sums as may be necessary for each
			 of fiscal years 2008 through 2011.
					(b)AllocationOf
			 the amount appropriated pursuant to this section for each fiscal year—
						(1)not less than 85
			 percent shall be reserved to carry out subtitle A; and
						(2)not more than 15
			 percent may be reserved to carry out subtitle B.
						IIEducational
			 Technology Funding
			201.Educational
			 technology fundingSection
			 2404(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6754(a)) is amended to read as follows:
				
					(a)In
				generalTo carry out subparts
				1 and 2, there are authorized to be appropriated, and there are appropriated,
				$1,000,000,000 for fiscal year
				2007.
					.
			
